Citation Nr: 0605682	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-05 421	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include heart disease, chest pain, and hypertension.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from January 1971 
to January 1975, May 1976 to May 1980, and September 1981 to 
July 1994.  In February 2004, the Board of Veterans' Appeals 
(Board) reopened the issue of entitlement to service 
connection for a cardiovascular disorder, to include heart 
disease, chest pain, and hypertension, and remanded the 
reopened issue to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan for additional 
development.  


FINDING OF FACT

The medical evidence of record does not show cardiovascular 
disease, including heart disease, chest pain, and 
hypertension, that is related to the veteran's military 
service.


CONCLUSION OF LAW

Cardiovascular disease, including heart disease, chest pain, 
and hypertension, was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
April 2004, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information he was responsible for and the evidence that 
was considered VA's responsibility.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Additional private medical evidence was received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Under the facts 
of this case, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in June and July 2005.  The Board concludes that 
there is sufficient medical evidence on file on which to make 
a decision on the issue addressed herein.  The veteran has 
been given ample opportunity to present evidence and argument 
in support of his claim.  The 


Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Moreover, in the case of hypertension or 
cardiovascular disease, service connection may be granted 
if such disease is manifested in service, or manifested to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

For VA rating purposes, "hypertension" means that 
diastolic blood pressure is predominately 90 millimeters 
(mm.) or greater; "isolated systolic hypertension" means 
that the systolic blood pressure is predominately 160 mm. 
or greater with a diastolic blood pressure of less than 90 
mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(2005).  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on 
at least three different days.  

The veteran's service medical records reveal that he 
complained of chest pain or pressure on a medical history 
report beginning in August 1974.  Intermittent blood 
pressure readings of 90 mm. or more were shown beginning 
in 1976, which were interspersed with multiple diastolic 
readings below 90.  Physical examinations throughout 
service, including electrocardiograms (EKG) and x-rays of 
the chest, did not show any abnormality.  A treadmill 
exercise study in June 1993 was negative for ischemic 
changes.  There is no evidence in the service medical 
records which show a diagnosis of heart disease or 
hypertension.

Post service medical records continue to show intermittent 
diastolic readings of 90 mm. or above.  A January 1995 EKG 
was reported to show slight ischemia.  A thallium stress 
test dated in April 1997 revealed findings indicative of 
ischemia.  A stress echocardiogram performed in May 1997 
was noted as suggestive of ischemia and single vessel 
distribution, predominantly in the right coronary artery, 
with some decreased contractility and thickening in the 
mid-inferior and posterior basal wall.  According to the 
results of an echocardiogram performed in April 2005, 
there was preserved left ventricular systolic function, 
with slight hypokinesia of the inferior wall and mild 
mitral and tricuspid regurgitation.  

VA cardiovascular evaluations were conducted in June and 
July 2005.  It was reported that the veteran was not 
taking any prescribed medications for heart disease.  
There was no heart enlargement and no murmurs, rubs, or 
gallops.  Blood pressure readings taken on two days in 
June and July 2005 continued to show intermittent 
diastolic reading over 90 mm.  It was noted that the 
veteran refused to undergo coronary catheterization 
suggested by VA.  The diagnoses were recurrent left chest 
pain, abnormal echocardiogram, intermittent hypertension, 
chronic fatigue syndrome, and hyperlipidemia.  The 
examiner concluded that, although it was difficult to make 
a definitive diagnosis based on the evidence on file, it 
was his opinion that the veteran had ischemic heart 
disease of unknown extent initially shown on the abnormal 
EKG in 1995.  The examiner also diagnosed intermittent 
hypertension beginning in 1989 and noted that intermittent 
hypertension often preceded sustained hypertension.

There is no showing of heart disease in service.  However, 
as the VA examiner in June 2005 diagnosed ischemic heart 
disease beginning in January 1995, which is within the 
initial year after service discharge, it must be 
determined whether cardiovascular disease was manifested 
to a compensable degree within the one year following 
separation from service.  

To warrant a compensable (10 percent) evaluation for heart 
disease under any of the applicable diagnostic codes for 
heart disease, there would need to be evidence within a year 
of service discharge that a workload greater than 7 METS 
(metabolic equivalent) but not greater than 10 METS resulted 
in dyspnea, fatigue, angina, dizziness, or syncope; or that 
continuous medication was required for heart disease.  See 
38 C.F.R. § 4.104, Diagnostic Codes 7000-7020 (2005).  

A review of the medical evidence does not show sufficient 
symptomatology, either within a year of service discharge or 
currently, to warrant an evaluation of 10 percent under the 
above noted criteria.  In fact, the only pertinent medical 
evidence on file dated within a year of discharge is the 
January 1995 EKG, which simply notes that the veteran 
complained of recurrent chest and low back pain and that an 
EKG showed slight ischemia.  Moreover, subsequent medical 
evidence does not show symptoms of dyspnea, fatigue, angina, 
dizziness, or syncope, including on VA examination in June 
2005.  There is also no evidence, either in 1995 or on VA 
examination in 2005, that the veteran was taking medication 
for heart disease.  

A diagnosis if hypertension was not shown in service or 
within a year of service discharge, nor is it currently 
shown.  See 38 C.F.R. § 4.104 (2005).  In this case, the 
veteran has had only intermittent high blood pressure 
readings, his elevated diastolic readings are predominantly 
less than 100 mm., and he has not had hypertension confirmed 
by readings taken two or more times on at least three 
different days.  Id.  Although the VA examiner in 2005 
diagnosed intermittent 


hypertension, and stated that this often preceded sustained 
hypertension, VA cannot compensate a claimant for the 
possibility of a future disability. 

Additionally, the veteran claims entitlement to service 
connection for chest pain.  "[P]ain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).

As the evidence does not show cardiovascular disease, to 
include hypertension, in service or to a degree of 10 percent 
within a year of service discharge, nor is there any medical 
evidence of record that relates any current cardiovascular 
disease to the veteran's military service, the preponderance 
of the evidence is against the veteran's claim, the doctrine 
of reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for cardiovascular disease, to include 
heart disease, chest pain, and hypertension, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


